184 P.3d 1225 (2008)
220 Or. App. 125
STATE of Oregon, Plaintiff-Respondent,
v.
John Grant BARTLEY, Defendant-Appellant.
CR0501410, CR0600024; A132272 (Control); A132273.
Court of Appeals of Oregon.
Submitted March 7, 2008.
Decided May 14, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Marc D. Brown, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and David B. Thompson, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
This is a consolidated appeal involving two criminal cases. In Case Number A132272, defendant pleaded guilty to one count of delivery of a controlled substance. In Case Number A132273, defendant pleaded guilty to one count of delivery of a controlled substance. At sentencing on both cases, defendant's attorney did not appear because of health problems. Defendant asked for a setover, and the trial court granted the request. The trial court reset the sentencing on two additional occasions, both because of defendant's counsel's health problems. At a fourth sentencing hearing, counsel again did not appear because of health problems, and defendant asked for a setover to obtain new counsel. The court granted the request. At a fifth sentencing hearing, counsel did not appear and defendant had not yet retained new counsel. Defendant requested another setover, which the court denied. The court then imposed sentence. Defendant now appeals, arguing that the trial court erred in denying him counsel at the sentencing hearing. The state concedes the error and agrees that the sentences should be vacated and remanded for resentencing. We agree that the trial court erred.
Sentences in both cases vacated and remanded for resentencing; otherwise affirmed.